Citation Nr: 1757626	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to December 17, 2011, and a rating in excess of 20 percent from December 17, 2011 to July 17, 2013, and a rating in excess of 30 percent from July 18, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to January 1972 and from February 1991 to March 1991, and had unverified active service from August 1986 to February 1987.

This matter comes before the Board of Veterans Appeals Board on appeal from a
July 2008 rating decision of a Department of Veterans Affairs (VA) Regional
Office (RO), which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective February 6, 2008.  By a January 2012 rating decision of the Appeals Management Center (AMC), the rating assigned to the Veteran's bilateral hearing loss was increased to 20 percent, effective December 17, 2011.  A March 2016 rating decision of the AMC increased the Veteran's rating for bilateral hearing loss to 30 percent, effective July 18, 2013.  As the 30 percent rating is less than the maximum available rating, and there remains a period of time during the appellate period during which the 30 percent rating was not in place, the issue remains on appeal See v Brown, 6 Vet App 35, 38 1993.

In June 2011, the Veteran and his wife testified before the undersigned Veterans
Law Judge, seated at the RO. A transcript of the hearing has been associated with the claims file. 

In November 2011, May 2014, and most recently in August 2015, the Board remanded this case for additional development.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).


FINDING OF FACT

The Veteran's hearing loss is manifested by no more than Level II hearing in the in both ears, effective prior to December 17, 2011; Level IV hearing in the right ear and Level VI hearing in the left ear, effective December 17, 2011; and Level VI hearing in both ears, effective July 18, 2013.


CONCLUSION OF LAW

The criteria for a compensable evaluation (in excess of 0 percent) prior to December 17, 2011, 20 percent from December 17, 2011, and 30 percent from July 18, 2013 for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

In conjunction with his claim for an increased rating, the Veteran was afforded a VA audiological examination in March 2008.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
30
35
75
80
55
LEFT
20
25
65
100
52

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The Veteran reported that his hearing loss began while serving as an infantryman in Vietnam.  He served as a reservist, but was not exposed to excessive noise.  He reported limited occupational noise exposure as a civilian and was currently working as a toll booth collector.  He denied dizziness, 
otalgia, otologic surgery, ear infections, recreational noise exposure, and a familial history of hearing loss.  The examiner noted that no recorded hearing tests were included at Veteran's entrance and discharge examinations.  The Veteran was diagnosed with mild to severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

Under the rating criteria, the examination results constitute Level I hearing in the left ear and Level II hearing in the right ear.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran was subsequently examined by VA in February 2009.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
35
40
75
80
58
LEFT
30
40
70
100
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran reported that his hearing loss did not significantly affect his ability to communicate effectively in employment situations and daily activities.  He did not wear hearing aids at the time of the examination.  The Veteran was diagnosed with moderately-severe sensorineural hearing loss bilaterally.

Under the rating criteria, the examination results constitute Level II hearing in both ears.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

During his June 2011 Board hearing, the Veteran stated that he had difficulty distinguishing voices in a crowd and often watched people's lips.  He and his wife indicated that his hearing had deteriorated in recent history.

In December 2011, the Veteran was afforded another VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
50
55
85
90
70
LEFT
45
60
85
90
70

Speech audiometry revealed speech recognition ability of 76 in the right ear and 68 in the left ear.  The Veteran wore hearing aids and stated that he struggled with daily communication.  Sensorineural hearing loss in the range of 500 to 4000 Hertz was found in the Veteran's bilateral ears.  

Under the rating criteria, the examination results constitute Level IV hearing in the right ear and Level VI hearing in the left ear.  When considered together, the result is a 20 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran was afforded a VA audiological examination in July 2013.  On the 

authorized audiological evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
50
60
90
90
72
LEFT
45
60
90
95
72

Speech audiometry revealed speech recognition ability of 70 in the right ear and 72 in the left ear.  The Veteran stated that he had difficulty understanding speech in areas with background noise.  Sensorineural hearing loss in the range of 500 to 4000 Hertz was found in the Veteran's bilateral ears.  

Under the rating criteria, the examination results constitute Level VI hearing in the ears.  When considered together, the result is a 30 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran asserts that he is entitled to higher ratings for his hearing loss disability.  As evidenced above, however, notwithstanding the Veteran's complaints, the audiograms did not show staged levels of hearing loss warranting ratings higher than 0 percent, 20, and 30 percent at their respective effective dates of February 6, 2008, December 17, 2011, and July 18, 2013.  To the extent that his hearing is impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  The medical evidence does not support the assignment of ratings higher than those assigned during the entire appeals period.  

To the extent that the Veteran asserts entitlement to a higher rating for his hearing loss, while the Board acknowledges the Veteran's complaints, entitlement to an evaluation in excess of the ratings assigned has not been demonstrated in the present case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of ratings higher than 0 percent, effective February 6, 2008, 20 percent, effective December 17, 2011, and 30 percent, effective July 18, 2013.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted. 

To the extent that the Veteran has contended that his hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, consideration of a compensable rating on an extraschedular basis pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted because (1) the schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, which are the type/nature of complaints reported by the Veteran in this case; and (2) there is no general requirement on the Board to engage in extraschedular analysis in all hearing loss rating cases.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); and Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See also, Yancy v. McDonald, 27 Vet. App. 484 (2016).








							(Continued on the next page)

ORDER

Entitlement to a higher initial rating for bilateral hearing loss, evaluated as
0 percent disabling prior to December 17, 2011, 20 percent disabling from December 17, 2011, and 30 percent disabling from July 18, 2013 is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


